The words "said holders" in the clause of this deed of trust under consideration between the words "reason" and "acting" refer, of course, to the preceding words of the clause "any holders of said indebtedness," both of which necessarily include natural persons, and the words "acting by and through the above described officers" should be construed to refer to the corporations who may hold the indebtedness also previously referred to in the same clause. This to me is clearly what the parties intended, and the words they used can and should be construed to so mean.